IN THE SUPREME COURT OF THE STATE OF DELAWARE

     JENNIFER RONIN,1                             §
                                                  § No. 129, 2019
           Petitioner Below,                      §
           Appellant,                             § Court Below—Family Court
                                                  § of the State of Delaware
           v.                                     §
                                                  § File No. CN18-01869
     CHRIS CHAVEZ,                                § Petition No. 18-06440
                                                  §
           Respondent Below,                      §
           Appellee.                              §

                               Submitted: August 20, 2019
                               Decided:   August 28, 2019

                                             ORDER

         On August 2, 2019, the Senior Court Clerk issued a notice, by certified mail,

directing the appellant to show cause why this appeal should not be dismissed for her

failure to pay the Family Court filing fee and transcript costs. The appellant received

the notice on August 8, 2019, but did not respond within the required ten-day period.

Dismissal of this action is therefore deemed to be unopposed.

         NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                                    BY THE COURT:

                                                    /s/ Collins J. Seitz, Jr.
                                                           Justice



1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).